Citation Nr: 9909706	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for aggravation of 
third degree burns to the legs has been received.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to August 
1943.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from the August 1998 determination by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening a claim for 
service connection for burn/scars of the ankles.  

The RO issued a rating decision dated in March 1945 that 
denied service connection for third degree burns/scars of the 
ankles because there was no evidence of an aggravation of 
pre-existing burns/scars of the ankles during active service.  
In April 1945, the RO re-rated based on additionally 
submitted evidence and confirmed the March 1945 rating 
decision.  The veteran was notified by correspondence dated 
that same month, and he did not submit a notice of 
disagreement.  


FINDINGS OF FACT

1.  In April 1945, the RO denied entitlement to service 
connection for aggravation of third degree burns/scars to the 
legs.

2.  The additional evidence added to the record since the 
last final disallowance includes the veteran's statements in 
support of the claim and private medical reports.

3.  The foregoing evidence is cumulative of the issue and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1945 rating decision, which denied entitlement 
to service connection for aggravation of third degree 
burns/scars to the legs, is final.  Veteran's Regulation No. 
2 (a), pt. II, par. III, VA regulation 1008; currently 38 
U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 
20.1103 (1998)).

2.  New and material evidence to reopen the claim for service 
connection for aggravation of third degree burns/scars to the 
legs has not been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Previously considered evidence

Service medical records include a January 14, 1943 entrance 
examination which notes burns/scars to the legs.

The veteran reported that he could not wear high shoes due to 
pressure on the skin in a January 26, 1943 service 
consultation report.  The examiner noted bilateral cicatrix, 
old burns to the lower leg and ankle regions.  A service 
record dated the following day indicates that the veteran was 
to be reclassified to limited service because of scar tissues 
around the ankles. 

An August 1943 discharge report shows that when he was 
approximately eight years old, the veteran stepped into a pot 
of hot lard and sustained third degree burns to the legs.  
The examiner noted that this disorder was shown on the 
veteran's enlistment examination.  The examiner noted that 
the defects were old third degree burns, both ankles, with 
extensive scars which interfered with function.

A letter by Dr. M.L.M. dated in April 1945 indicates that Dr. 
M.L.M. treated the veteran, in pertinent part, for recurrent 
swelling and pain in the left instep.  Dr. M.L.M. noted that 
the veteran had an old third degree burn of the left leg and 
ankle which had healed with marked scarring and that it 
"undoubtedly interfered with the circulation in the 
extremity."  The doctor stated that the veteran claimed that 
"prior to his induction into the Army this had never 
interfered with his walking or standing on his feet long," 
and that he claimed his foot would swell with prolonged or 
excessive walking.  Dr. M.L.M. also noted that it was "very 
probable" that the instep of the veteran's Army shoes cut 
into the disfigured skin, interfering with circulation.

The Board notes that the April 1945 denial of service 
connection for aggravation to the legs was based on all 
evidence discussed above.


Newly Submitted Evidence

Post-service private hospitalization records dated in 
November 1980 show an impression of bone formation and scar 
secondarily infected with cellulitis of the right lower leg, 
and arteriosclerotic peripheral vascular occlusive disease.  
An associated pathology report of the veteran's calcified 
scar tissue includes a diagnosis of acute and chronic 
inflammation and bone formation, "scarred" tissue, lower 
right leg.  No opinion as to etiology was provided.

In an August 1998 statement in support of the veteran's 
claim, the veteran reiterated his contention that his 
burns/scars of the feet were aggravated by service.  
Additionally, he reported that, while in the service, a 
medical officer recommended discharge after examining him and 
stated that he should have never been drafted.


Pertinent Criteria

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107 (a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  Winters v. West, 
U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well-grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the
in-service injury or disease and the current disability 
(medical evidence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306 (a) & (b) (1998).



Analysis

The record reflects the RO denied the veteran's April 1945 
claim for service connection because the evidence of record 
did not establish the veteran aggravated the pre-existing 
burns/scars to the legs during active service.  The Board 
notes that the veteran did not appeal.  In this case, the 
veteran contends, in essence, that he has submitted new and 
material evidence to reopen the claim for service connection 
for aggravation of third degree burns to the legs, and that 
the entire record establishes service connection for this 
condition.

In determining whether new and material evidence has been 
submitted, the Board is obligated to review all evidence 
submitted since the last final disallowance which, in this 
case, is the April 1945 rating decision.  See Veteran's 
Regulation No. 2 (a), pt. II, par. III; (Currently, 38 
U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 
20.1103 (1998)).  The relevant evidence added to the record 
since that decision includes a November 1980 hospitalization 
report accompanied by a pathology report and the veteran's 
September 1998 statement in support of the claim.  

The Board finds that the November 1980 hospitalization and 
pathology reports are cumulative of the material matters for 
which the claim was previously denied.  These reports 
indicate that the veteran has bone formation and scar tissue 
secondarily infected with cellulitis.   The Board notes that 
the veteran's burns/scars to the legs pre-existed service.  
There is no medical evidence relating the present disorder to 
active service.  The RO denied the veteran's claim to reopen 
because there was no competent evidence showing that the 
veteran's burns/scars to the legs were aggravated by service.  
This evidence is cumulative of evidence previously considered 
and therefore is not "new."  It does not bear directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's condition was aggravated in 
service.  See 38 C.F.R. § 3.156 (a).

The Board also finds that the veteran's statement in support 
of the claim, although "new," is not "material" because 
his statement is not considered competent medical evidence.  
His statement is a recitation of his previously denied 
argument.  In addition, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Moreover, in his statement in support of his claim, the 
veteran reported that a medical officer had recommended his 
discharge and stated that he should have never been drafted.  
Previously considered evidence includes service records which 
indicate that the veteran was placed on limited service in 
January 1943 and subsequently discharged due to the 
burns/scars on his legs.  The Board finds that this 
statement, although "new," is merely cumulative of the 
prior evidence.  Furthermore, the Board finds that based on 
all evidence of record, the veteran did not submit evidence 
showing that his burns/scars underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306 (a) & (b).  

The Board notes that the "new" evidence submitted is not 
"material" because by itself or in connection with evidence 
previously assembled it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board finds that the evidence submitted is not 
"new and material," and claim is not reopened.  38 U.S.C.A. 
§ 5108; 38 U.S.C.A. § 3.156(a).

In his most recent application for compensation, the veteran 
identified post-service treatment for third-degree leg 
burns/scars by Dr. J.S. and also indicated that Dr. J.S. has 
since deceased.  There is no suggestion, however, that these 
treatment records are available or that they would point to 
any increase in pertinent disability during his service 
years.  As such, the Board finds that the RO has adequately 
assisted the veteran in the development of his claim, and 
that the veteran has not identified the existence of any 
available evidence sufficient to warrant additional 
development.  See Ivey v. Derwinski, 2 Vet. App.  320, 323 
(1992); McKnight, 131 F.3d 1483; Epps, 9 Vet. App. at 344, 
aff'd sub nom Epps, 126 F.3d 1464.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for aggravation 
of third degree burns to the legs, the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


